This appeal on questions of law is from an order granting a motion to vacate and set aside a judgment for the defendant and ordering a new trial. The motion contained ten grounds. The order, which was entered March 22, 1950, did not specify the ground or grounds on which it was granted. On March 24, 1950, the defendant filed a motion asking the court to state in its order the ground or grounds upon which it vacated the judgment and ordered a new trial. The court did not act on that motion, and on April 5, 1950, defendant filed his notice of appeal.
Section 12223-2, General Code, as amended, effective September 30, 1947, makes such action by the court mandatory and it is especially important in this case, not only that there may be an orderly consideration of the review, but because one of the grounds of the motion for a new trial was that the verdict and judgment were against the weight of the evidence. If that were the ground on which the motion was granted, and *Page 124 
there should be another trial, proper application of Section 11577, General Code, which forbids the granting of more than one new trial on that ground, could not be made unless the order is made clear in this respect.
In two cases, this court has dealt with similar records.Merriam v. Bonded Oil Co., 81 Ohio App. 309, 79 N.E.2d 381, and Macias v. Danford (unreported), decided May 23, 1949, by the Court of Appeals of the Sixth Appellate District.
Following the procedure applied in those cases, the order vacating the judgment herein will be reversed and the cause remanded with directions to the court to redetermine the motion to vacate, and, if granted, to comply with the request to specify the ground or grounds of its action in so doing.
Judgment reversed.
CONN and FESS, JJ., concur. *Page 125